Name: 2006/84/EC: Commission Decision of 6 February 2006 on a Community financial contribution for Germany and Portugal for their programmes for strengthening inspection infrastructures for plant-health checks on plants and plant products coming from third countries (notified under document number C(2006) 238)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  EU finance;  agricultural policy
 Date Published: 2006-02-11; 2007-05-08

 11.2.2006 EN Official Journal of the European Union L 40/21 COMMISSION DECISION of 6 February 2006 on a Community financial contribution for Germany and Portugal for their programmes for strengthening inspection infrastructures for plant-health checks on plants and plant products coming from third countries (notified under document number C(2006) 238) (Only the German and Portuguese texts are authentic) (2006/84/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 2000/29/EC of 8 May 2000 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (1), and in particular the sixth subparagraph of Article 13c(5) thereof. Whereas: (1) Directive 2000/29/EC provides for a Community financial contribution to be granted to Member States in order to strengthen inspection infrastructures for plant-health checks on plants and plant products coming from third countries. (2) Germany and Portugal have each established a programme to strengthen their inspection infrastructure for checks on plants and plant products coming from third countries. They have applied for the allocation of a Community financial contribution for 2006 for those programmes in accordance with Commission Regulation (EC) No 998/2002 of 11 June 2002 establishing detailed rules for the implementation of the provisions relating to the allocation of a Community financial contribution for Member States in order to strengthen inspection infrastructures for plant health checks on plants and plant products coming from third countries (2). (3) The technical information provided for by Germany and Portugal has enabled the Commission to analyse the situation accurately and comprehensively. The Commission has prepared a list of eligible inspection posts strengthening programmes, which give details of the amount of the proposed Community financial contribution to each programme. The information has also been examined by the Standing Committee on Plant Health. (4) Each programme included in that list has been individually assessed for approval. The Commission has concluded that the conditions and criteria set out in Directive 2000/29/EC and Regulation (EC) No 998/2002 for the grant of a Community financial contribution have been met. (5) Accordingly, it is appropriate to allocate a Community financial contribution to cover the expenditure of those programmes for 2006 by Germany and Portugal. (6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plant Health, HAS ADOPTED THIS DECISION: Article 1 1. The allocation of a Community financial contribution to cover expenditure to be incurred in 2006 by Germany for its programme for strengthening inspection posts is hereby approved. 2. The allocation of a Community financial contribution to cover expenditure to be incurred in 2006 by Portugal for its programme for strengthening inspection posts is hereby approved. Article 2 1. The total amount of the Community financial contribution as provided for in Article 1 shall be EUR 45 625. 2. The maximum amount of the Community financial contribution for each concerned Member State shall be as follows: (a) EUR 22 025: Germany; (b) EUR 23 600: Portugal. 3. The maximum Community financial contribution for each programme for strengthening inspection posts shall be as set out in the Annex. Article 3 The Community financial contribution per programme as set out in the Annex shall only be paid when: (a) evidence of the purchase and/or improvement of the equipment and/or facilities listed in the programme has been given by the Member State concerned to the Commission by appropriate documentation; and (b) a request for payment of the Community financial contribution has been submitted by the Member State concerned to the Commission, in accordance with the rules provided for in Article 3 of Regulation (EC) No 998/2002. Article 4 This Decision is addressed to the Federal Republic of Germany and the Portuguese Republic. Done at Brussels, 6 February 2006. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 169, 10.7.2000, p. 1. Directive as last amended by Commission Directive 2005/77/EC (OJ L 296, 12.11.2005, p. 17). (2) OJ L 152, 12.6.2002, p. 16. The Regulation was published as Regulation (EC) No 997/2002 but the number was corrected by a corrigendum (OJ L 153, 13.6.2002, p. 18). ANNEX PROGRAMMES FOR STRENGTHENING INSPECTION POSTS Programmes with corresponding Community financial contribution to be allocated in 2006 (EUR) Member State Names of the inspection posts (administrative unit, name) Eligible expenditure Maximum Community Financial contribution Germany Hessen, Frankfurt Flughafen, entry point 7.2 17 600 8 800 Hessen, GieÃ en ZA Kassel, entry point 7.3 2 300 1 150 Mecklenburg-Vorpommern, Rostock, entry points 8.2 and 8.3 520 260 Mecklenburg-Vorpommern, Wismar, entry point 8.4 520 260 Mecklenburg-Vorpommern, Sassnitz-Mukran, entry points 8.5 and 8.6 520 260 Niedersachsen, ZA Wilhelmshaven, entry point 9.5 460 230 Saarland, ZA Flughafen SaarbrÃ ¼cken and ZA Im HauptgÃ ¼terbahnhof, entry point 12.1 and 12.2 500 250 Schleswig-Holstein, Einlassstelle Kiel, entry points 15.3 to 15.6 5 050 2 525 ThÃ ¼ringen, Erfurt-KÃ ¼hnhausen, entry point 16.1 16 580 8 290 Portugal Porto (airport) 3 820 1 910 LeixÃ µes (port) 5 620 2 810 Aveiro (port) 5 620 2 810 Lisboa (airport) 3 820 1 910 Lisboa (port) 5 620 2 810 SetÃ ºbal (port) 5 620 2 810 Sines (port) 5 620 2 810 Faro (airport) 3 820 1 910 Ponta Delgada (airport) 3 820 1 910 Funchal (airport) 3 820 1 910 Total Community financial contribution 45 625